Citation Nr: 0407809	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to All Volunteer Force Educational Assistance 
Program (Chapter 30 or Montgomery GI Bill) benefits for 
attendance at the Triangle of Technology Machinist Academy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had over 21 years of active 
service, including from June 1968 to March 1971 and from 
October 1985 to February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
education officer at the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes that in correspondence dated in April 2003 the veteran 
withdrew his request for a personal hearing.  The Board 
finds, in light of the RO's correspondence informing him that 
his specific requests could not be accommodated, that this 
statement may also be construed as a withdrawal of his 
qualified request for a video or telephonic conference 
hearing at VA offices in Pensacola, Florida.  

Although the veteran submitted evidence in support of his 
claim subsequent to the October 2002 statement of the case 
without waiver of agency of original jurisdiction (AOJ) 
consideration, the Board finds the evidence is not pertinent 
to the adequate disposition of the matter on appeal.  
Therefore, the Board finds the case has been properly 
developed for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to complete or adjudicate his claim.

2.  The course for which the veteran was enrolled in at the 
Triangle of Technology Machinist Academy was not approved for 
VA Chapter 30 education benefit purposes.




CONCLUSION OF LAW

The criteria for All Volunteer Force Educational Assistance 
Program (Chapter 30) benefits for attendance at the Triangle 
of Technology Machinist Academy have not been met.  
38 U.S.C.A. §§ 3002(3), 3452 (West 2002); 38 C.F.R. § 21.7120 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the appellant 
has not been specifically notified of the VCAA, the Board 
finds such notice was not required in this case because the 
applicable regulatory notification procedure under 38 C.F.R. 
§§ 21.1029-21.1032 (2003) for claims under chapter 30 of 
title 38, U.S. Code was not affected by this change in law.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in cases where the applicable chapter of title 38, U.S. 
Code contains its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) (Court found VCAA 
notice was not required in case involving a waiver request).  
The applicable notice provisions are met in this case.  All 
evidence needed for a determination in the instant appeal has 
been obtained.  

Applicable VA regulations provide that VA will approve and 
authorize payment of educational assistance for an 
individual's enrollment in any course or subject which a 
State approving agency has approved and which forms a part of 
a program of education as defined by 38 C.F.R. 
§ 21.7020(b)(23) (2003).  38 U.S.C.A. §§ 3002(3), 3452 (West 
2002); 38 C.F.R. § 21.7120 (2003).  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).  VA, 
however, will not pay educational assistance for an 
enrollment in any course which has not been approved by a 
State approving agency or by VA when that agency acts as a 
State approving agency nor will pay educational assistance 
for a new enrollment in a course when a State approving 
agency has suspended the approval of the course for new 
enrollments, nor for any period within any enrollment after 
the date the State approving agency disapproves a course.  
38 C.F.R. § 21.7122 (2003).

The term "educational institution" means any public or 
private elementary school, secondary school, vocational 
school, correspondence school, business school, junior 
college, teachers' college, college, normal school, 
professional school, university, or scientific or technical 
institution, or other institution furnishing education for 
adults.  The term also includes any private entity (that 
meets such requirements as the Secretary may establish) that 
offers, either directly or under an agreement with another 
entity (that meets such requirements), a course or courses to 
fulfill requirements for the attainment of a license or 
certificate generally recognized as necessary to obtain, 
maintain, or advance in employment in a profession or 
vocation in a high technology occupation (as determined by 
the Secretary).  38 U.S.C.A. § 3452(c) (West 2002).

In this case, in July 2002 VA received the veteran's 
application for VA education benefits for a program of 
education or training at the Triangle of Technology Machinist 
Academy.  A July 2002 enrollment certification noted the 
veteran had enrolled in a machinist program on January 7, 
2002, with a planned ending date of January 9, 2003.

In correspondence dated in August 2002 the veteran was 
notified that he was entitled to 8 months and 17 days of 
full-time Montgomery GI Bill benefits, but that his course at 
the Triangle of Technology Machinist Academy had not been 
approved for VA education benefit purposes.  The veteran was 
informed that the school could apply for approval or that he 
could re-apply for an approved course.

In his notice of disagreement the veteran stated he had 
discussed his plans to seek additional training with VA 
Vocational Rehabilitation Center representatives, but that 
they had not informed him that the Triangle of Technology 
Machinist Academy was not approved for Chapter 30 benefits.  
He also stated he had submitted applications for VA benefits 
in December 2001 and in March 2002, but had received no 
reply.  He reported he enrolled in the course based upon 
representations by the school's director that there would be 
no problems with program approval.  He stated he would not 
have enrolled without the expectation of VA benefits.  

In an October 2002 statement of the case the veteran was 
specifically informed that the Triangle of Technology 
Machinist Academy had been accepted for VA vocational 
rehabilitation (Chapter 31) benefits, but not for Chapter 30 
benefits.  In his substantive appeal the veteran, in essence, 
asserted the denial of his claim was not in error of the law 
but that it violated its intent.

Based upon the evidence of record, the Board finds 
entitlement to All Volunteer Force Educational Assistance 
Program (Chapter 30) benefits for attendance at the Triangle 
of Technology Machinist Academy is not warranted.  There is 
no evidence demonstrating that this course was or should have 
been approved for VA Chapter 30 education benefits.  VA law 
specifically prohibits payment of educational assistance for 
enrollment in any course which has not been approved by a 
State approving agency or by VA when acting as a State 
approving agency.  38 C.F.R. § 21.7122.  It is significant to 
note that under 38 U.S.C.A. § 3115(a) (West 2002) VA may use 
any rehabilitation resource for vocational rehabilitation 
(Chapter 31) benefits, but that 38 U.S.C.A. §§ 3034, 3672 
(West 2002) require specific State or VA course approval for 
Chapter 30 benefits.  

While it is unfortunate that the veteran was not promptly or 
accurately informed that his course had not been previously 
approved prior to the August 2002 determination, the Court 
has held that payments from the Federal Treasury must be 
authorized by statute and that government employees may not 
make obligations which were beyond the scope authorized by 
statute.  Zimick v. West, 11 Vet. App. 45 (1998) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 
U.S.C. § 1341(a)).  Therefore, the Board finds there is no 
basis in fact or law for VA payment of the benefits as 
requested by the veteran.  The Court has held that in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to All Volunteer Force Educational Assistance 
Program (Chapter 30) benefits for attendance at the Triangle 
of Technology Machinist Academy is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



